DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 11/07/2020
Applicant Arguments						-Receipt Date 11/07/2020		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 11/07/2020. Claims 1 and 3-21 are pending. Claims 1 and 3-21 are amended. 

Response to Arguments
Applicant's arguments filed 11/07/2020 have been fully considered but they are not persuasive. 
Applicant submits:
“The second load instruction 320 is a dependent instruction of the first load instruction 310 (see e.g., paragraph [0030]). According to paragraph [0032] of Spadini, the second load instruction 320 is awaked during event 334. The tag broadcast awakes the second load instruction 320 in event 334 designated by its ready stage (RDY). During event 335, an invalid status indication is received for the LOAD 1 instruction. For example, the invalid status may be the result of a data cache miss, a store-to-load forwarding error, a store-to-load forwarding retry, or a miss in the TLB. In such cases, during event 337, the valid bit from the LSU 120 is 
In contrast, according to amended claim 1 of the present application, in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched to the load pipeline. Applicant therefore respectfully submits that Spadini fails to disclose the amended claim 1 of the present application. The same claimed feature lacking in Spadini cannot be found in Favor, Luick, Arekapudi, and Chang. Thus claim 1 is believed to be allowable over the combined teachings of Spadini, Favor, Luick, Arekapudi, and Chang for corresponding reasons.” (Remarks, pages 15-16)
	However, Applicant’s arguments are not persuasive. Amended claim 1 recites:
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched
	Spadini teaches scheduling a second load instruction that is dependent on a first load instruction for execution and suppressing the dependents of the second load instruction after an indication is received that the first had an invalid status by blocking the dependency tag broadcast for the second load to awaken its dependents, see [0023]. Spadini further teaches: 
“Typically, load instructions exhibit greater latency as compared to arithmetic operations, so there is a time interval during which the status of an ancestor load can be determined and used to suppress dependents of a subsequent dependent load instruction. The dependent instruction suppression techniques may be applied to a nonload dependent instruction if sufficient latency is associated with the dependent instruction to allow the status of the ancestor load to be received and used to suppress its broadcast tag.” (Spadini [0035])
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched would include any instructions dependent upon a speculatively dispatched load instruction that are not dispatched in response to a clear signal being asserted. Examiner notes that the claims do not recite “all” instructions dependent upon the speculatively dispatched load are not dispatched. That is, the recitation of “any instructions” is less narrowing than “all instructions” because it may be met by “any instruction” that is dependent upon the speculatively dispatched load instruction and is not dispatched. Since Spadini teaches suppressing instructions dependent on the second load instruction which is dependent on a first load instruction (where the first load instruction is speculatively dispatched, see [0014], [0023] [0027], and [0032]), in response to an invalid status indication/clear signal (see [0014], [0020], [0023], and [0034]-[0035]), Spadini teaches the limitation wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched. That is, the dependent instructions that are suppressed in Spadini are dependent on the first speculatively dispatched load in Spadini (by being depedent on the second load that is dependent on the first load), and thus are any instructions dependent upon said speculatively dispatched load instruction. 
Examiner further notes, under a more narrow interpretation of this limitation that would require all instructions dependent upon the first load instruction to not be dispatched in response to a clear signal, that Spadini teaches that the dependent instruction techniques may also be applied for dependent instructions with sufficient latency to allow for the status of the ancestor load to be received and used to suppress its broadcast tag ([0035]) and Spadini further teaches a benefit of suppressing instructions dependent on a speculatively dispatched load at [0014]: “This suppression thereby prevents 
Examiner suggests adding language to clearly describe the “any” instructions that are not dispatched and to describe what is meant by the instructions not being dispatched. For example, [0027] of the Specification discloses “In this manner, any instruction that has been issued to the reservation stations 108 and that is dependent upon the LD instruction may be scheduled for dispatch into corresponding execution units. Generally, these dependent instructions are not dispatched until the LD VALID signal is provided to ensure proper execution.” Incorporating similar details into the claims may help to overcome the current rejection, however, further search and/or consideration would be required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spadini US 2015/0026685 (hereinafter, Spadini) in view of Favor et al. 5,754,812 (hereinafter, Favor), Luick US 2003/0177326, Arekapudi et al. US 2016/0041853 (hereinafter, Arekapudi), and Chang et al. US 2009/0138674 (hereinafter, Chang).
	Regarding claim 1, Spadini teaches:
1. (Currently Amended) A microprocessor, comprising: 
a load pipeline divided into multiple sequential stages including an issue stage, an operand stage, and a plurality of execution stages ([0030]-[0031]: Fig. 3 is a load pipeline where the SCH stage is an issue stage, XRF stage is an operand stage and EX0-EX1 are a plurality of execution stages); 
a store pipeline comprising a plurality of store instructions ([0018]: the LSU 120 also performs store operations, i.e. is a store pipeline comprising store instructions); 
a scheduler that dispatches load instructions to said operand stage for execution by said plurality of execution stages ([0020] and [0031]: scheduler 116 dispatches load operations to the operand stage XRF for execution by execution stages EX0 and EX1), wherein said load instructions include a speculatively dispatched load instruction, and wherein said scheduler dispatches any instructions dependent upon said speculatively dispatched load instruction in response to receiving a load valid signal ([0014], [0027], and [0032]: LOAD1 is a speculatively dispatched load which broadcasts its tag/a load valid signal to the scheduler to awaken any instructions dependent on LOAD1 to be dispatched for execution); 
an address generation unit that provides a load instruction address for said speculatively dispatched load instruction ([0018]: AG unit 124 calculates/provides the address associated with the load instruction); 
a first multiplexer selecting from a plurality of possible sources to provide a first source ([0025]: 132 is a first multiplexer that selects a data source, i.e. from the plurality of the multiplexer 132 input sources, to provide to the address generation unit 124, see also Fig. 1); 
wherein the first source is provided to inputs of the address generation unit ([0025]: 132 is a first multiplexer that selects a data source, i.e. from the plurality of the multiplexer 132 possible input sources, to provide to the address generation unit 124, see also Fig. 1);
the operand stage and execution stages configured to assert said load valid signal when said speculatively dispatched load instruction has progressed to a selected one of said plurality of execution stages ([0032]: the tag/load valid signal is broadcast once LOAD1 has progressed to execution stage EX1); 
a stage that generates and asserts a clear signal that suppresses detection of assertion of the load valid signal and invalidates said speculatively dispatched load instruction when an error due to store data not being ready is detected ([0014], [0020], [0023], and [0034]-[0035]: an invalid status indication/a clear signal is generated and asserted which suppresses the broadcast tag/assertion of the load valid signal and invalidates the load instruction LOAD1); and 
a kill logic that prevents said load valid signal from being provided to said scheduler when said clear signal is asserted ([0014], [0023], and [0034]-[0035]: the logic suppressing the broadcast tag when an invalid status indication is received is kill logic), 
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched ([0023] and [0035]: the suppression of the broadcast tag in response to the invalid status of the load instruction can be applied to prevent dependent load and dependent non-load instructions from dispatch), and 
wherein the issue stage, the operand stage, and the execution stages are separated by synchronous latches for transferring or propagating data and information through the load pipeline synchronous with a common clock signal ([0030]: Fig. 3 is the load pipeline, data in pipeline propagates synchronously with a clock to the next stage via registers/latches)
wherein the issue stage is common to the load pipeline and the store pipeline ([0018] and [0031]: the picker of the scheduler issues operations requiring retrieval or storage of data, this indicates that operations of the picker are common to the load and store pipelines, i.e. the issue stage is common to the load and store pipelines)
While Spadini teaches a load-store unit ([0016]: LSU 120) Spadini does not teach the store unit being independent of the load unit. Further, while Spadini teaches detecting that a load is invalid in its DC2 stage ([0032]) and that dependent non-load instructions can only be suppressed if they have sufficient latency for the ancestor load status to be received ([0035]), i.e. for the ancestor load to progress to the DC2 stage and send its invalid status, Spadini does not teach a way of detecting the ancestor load status earlier such that dependent instructions do not have to wait on the ancestor load to reach the DC2 stage in order to be suppressed. In particular, Spadini does not teach:
a plurality of operand stages;
a store pipeline independent of the load pipeline;
a second multiplexer selecting from the plurality of possible sources to provide a second source, wherein the second source is provided to inputs of the address generation unit;
an address generation unit that provides a load instruction virtual address before said speculatively dispatched load instruction has progressed to said plurality of execution stages; 
a load-store queue that generates and asserts a clear signal when a match occurs between said load instruction virtual address and a store instruction virtual address of at least one previously dispatched store instruction in which corresponding store data has not yet been determined, wherein the load-store queue receives the previously dispatched store instruction from the store pipeline;

an operand stage having a plurality of phases (col 11 lines 19-21, col 11 lines 39-47, and col 12 lines 9-13: the operand stage 340 has an operand selection phase and an operand forwarding phase).
a store pipeline independent of the load pipeline (col 8 lines 8-16: store unit 153 is independent of load unit 152)
a load-store queue that generates and asserts a clear signal (col 14 lines 41-49: store queue 159 is used to track the status of uncommitted stores to generate a signal indicating whether a load is the oldest and the load is held if the signal generated indicates the load is not the oldest), wherein the load-store queue receives the previously dispatched store instruction from the store pipeline (col 16 lines 36-38: the store queue 159 receives memory addresses and operand for store operations/previously dispatched store instructions from the store unit).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Spadini to be an independent load unit and store unit with a store queue and operand phases in its operand stage as taught by Favor. One of ordinary skill in the art would have been motivated to make this modification to allow the load unit and store unit to operate in parallel (Favor col 8 lines 13-16). Further, one of ordinary skill in the art would have been motivated to this modification because selecting operands and broadcasting them to the appropriate units is a known technique on the known device of a computer processor for retrieving operands and would yield the predictable result of enabling proper execution of instructions that require operands.
	Luick teaches using virtual addresses for detecting an address conflict early/before translating the address (Luick, Abstract). In particular, Luick teaches:
a load instruction virtual address before said speculatively dispatched load instruction has progressed to said plurality of execution stages ([0052]: a virtual address is generated, i.e. by an AGU, at an early stage in the pipeline before the instruction progresses to be executed); 
a stage that generates and asserts a clear signal when a match occurs between said load instruction virtual address and a store instruction virtual address of at least one previously dispatched store instruction in which corresponding store data has not yet been determined ([0048] and [0054]-[0057]: the virtual address of a load, which follows a store to the same address and hasn’t completed, is compared to the virtual address of the store and sets conflict signal 612/a clear signal when a match occurs; [0062]: the action taken upon detection of an address conflict may stall the pipeline or may vary with processor design);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the address generator of Spadini in view of Favor to generate virtual addresses for load instructions before the execution stage as taught by Luick and to modify the store queue of Spadini in view of Favor to generate and assert the conflict/clear signal when a match occurs between a load instruction virtual address and a store instruction virtual address as taught by Luick. One of ordinary skill in the art would have been motivated to make this modification to detect address conflicts earlier in the pipeline (Luick [0064]).
	Arekapudi teaches, in analogous art related to the same architecture of Spadini, tracking the source availability for instructions in a scheduler instruction queue (Arekapudi, Title and Abstract). In particular, Arekapudi teaches:
	a second multiplexer selecting from the plurality of possible sources to provide a second source, wherein the second source is provided to inputs of the address generation unit ([0017] and [0025]: the scheduler unit holds instructions that are dispatched to the address generation unit 155; [0030]-[0032]: multiplexers are provided to the wake array of the scheduler unit to select sources, from either a fast or slow slot, for instructions that are input to the address generation unit 155);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Spadini with the scheduler unit of Arekapudi such that the scheduler unit has slow and fast slots that are selected by multiplexers to provide sources to inputs of the address generation unit. One of ordinary skill in the art would have been motivated to make this modification to relax the timing constraints for source tracking in the scheduler unit, to reduce power consumption, and to increase processor performance (Arekapudi [0013] and [0037]).
	Chang teaches increasing the number of stages of a pipeline to increase performance ([0023], [0028] and [0034]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of Spadini in view of Favor to use a plurality of operand stages for performing different operand phases of the operand stage. This combination would teachL
a plurality of operand stages (the operand phases, see Favor Fig. 3 340.1 and 340.2, which are incorporated into the operand stage of Spadini would be implemented as separate operand stages to increase performance as taught by Chang)
One of ordinary skill in the art would have been motivated to make this modification because increasing the number of stages in a pipeline, i.e. by using multiple stages to perform operations of a single stage, is a known technique on the known device of a computer processor improving performance by enabling faster clock speeds, see also Chang [0023]. 

Regarding claim 3, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
3. (Previously Presented) The microprocessor of claim 1, further comprising: a broadcast logic that receives and broadcasts said load valid signal to said scheduler when asserted unless prevented by said kill logic (Spadini [0032] and [0035]: the load tag is broadcast to the scheduler, i.e. via broadcast logic, and instructions are scheduled unless an invalid status is received, i.e. unless kill logic receives the invalid status and prevents the load valid tag from being used to schedule instructions, effectively preventing the load valid tag from being broadcast to the scheduler).

	Regarding claim 4, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
4. (Previously Presented) The microprocessor of claim 3, wherein said broadcast logic includes said kill logic that prevents said broadcast logic from broadcasting said load valid signal in response to said clear signal being asserted (Spadini [0032] and [0035]: the load tag is broadcast to the scheduler, i.e. via broadcast logic, and instructions are scheduled unless an invalid status/clear signal is asserted, i.e. unless kill logic, which can be considered part of the broadcast logic, receives the invalid status and prevents the load valid tag from being used to schedule instructions, effectively preventing the load valid tag from being broadcast to the scheduler).


	Regarding claim 5, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
5. (Currently Amended) The microprocessor of claim 1, wherein said load-store queue comprises: 
a plurality of entries (Favor col 16 lines 36-38: store queue 159 has a plurality of entries), each comprising: 
a valid logic that asserts a store valid signal when a corresponding store instruction virtual address corresponds to a store instruction that is dispatched earlier than said speculatively dispatched load instruction and whose corresponding store data has not yet been determined (Luick [0048], [0054] and [0057]: the signal from 610 is a store valid signal which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined; Luick [0059]: the conflict detection logic may be replicated for each pipeline stage, i.e. for each queue entry of Favor); 
a compare logic that compares said load instruction virtual address of said speculatively dispatched load instruction with said corresponding store instruction virtual address and then provides a corresponding match signal (Luick [0048] and [0056]: compare logic 611 compares the load virtual address 603 with the store virtual address 607 and provides a corresponding match signal); 
an AND logic that asserts a corresponding one of a plurality of preliminary clear signals when said store valid signal and said match signal are both true (Luick [0048], [0057], and [0059]: AND logic 612 asserts a conflict detection/clear signal when conflict detection logic 610 detects operations of a conflicting type, i.e. incomplete store dispatched earlier than a load, which sets its output/store valid signal as true and when compare logic 611 sets the its match signal as true, Luick [0059]: the clear signal set by AND logic 612 is just one of a plurality of clear signals when the conflict detection logic is repeated); and 
an OR logic that asserts said clear signal when at least one of said plurality of preliminary clear signals is asserted (Luick [0057] and [0059]: a conflict is detected/the clear signal is asserted if any of the stages having the replicated conflict detection logic detects a conflict and sets its AND logic 612, thus the plurality of AND gates 612 are effectively OR’ed since a conflict can be detected at any stage).

	Regarding claim 6, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
6. (Previously Presented) The microprocessor of claim 5, wherein each of said plurality of entries further comprises a memory for storing a corresponding one of a plurality of store instruction virtual addresses ([0053]: register 605 is a memory for storing store virtual address 607).

	Regarding claim 7, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
7. (Original) The microprocessor of claim 1, wherein: 
said scheduler holds at least one dependent instruction that is dependent upon said speculatively dispatched load instruction, wherein said scheduler schedules dispatch of said at least one dependent instruction in response to said load valid signal unless said clear signal is asserted (Spadini [0022]-[0023] and [0035}: the scheduler holds at least one dependent instruction in the scheduler queue 128 and the picker schedules dispatch of dependent instructions in response to the broadcast tag unless the broadcast tag is suppressed by an indication that the load instruction is invalid).

	Regarding claim 8, Spadini teaches: 
8. (Currently Amended) A load-store collision detection system for a speculative out of order processing engine comprising a scheduler that dispatches instructions to a plurality of instruction pipelines ([0020] and [0031]: scheduler 116 dispatches load operations to the operand stage XRF for execution by execution stages EX0 and EX1), wherein the plurality of instruction pipelines includes a load pipeline ([0030]-[0031]: Fig. 3 is a load pipeline where the XRF stage is an operand stage and EX0-EX1 are a plurality of execution stages) that provides a load valid signal ([0014], [0027], and [0032]: LOAD1 is a speculatively dispatched load which broadcasts its tag/a load valid signal to the scheduler to awaken any instructions dependent on LOAD1 to be dispatched for execution) when a speculatively dispatched load instruction is executing ([0032]: the tag/load valid signal is broadcast once LOAD1 has progressed to execution stage EX1), and wherein said load-store collision detection system comprises: 
a broadcast logic that broadcasts said load valid signal to the scheduler to enable dispatch of any instructions dependent upon the speculatively dispatched load instruction ([0014], [0027], and [0032]: LOAD1 is a speculatively dispatched load which broadcasts its tag/a load valid signal to the scheduler to awaken any instructions dependent on LOAD1 to be dispatched for execution); and 
a kill logic that prevents said load valid signal from being broadcasted to the scheduler in response to said clear signal being asserted before or coincident with said load valid signal ([0014], [0023], and [0034]-[0035]: the logic suppressing the broadcast tag when an invalid status indication is received is kill logic), 
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched ([0023] and [0035]: the suppression of the broadcast tag in response to the invalid status of the load instruction can be applied to prevent dependent load and dependent non-load instructions from dispatch), 
wherein the load pipeline is divided into multiple sequential stages comprising an issue stage, an operand stage and a plurality of execution stages ([0030]-[0031]: Fig. 3 is a load pipeline where the SCH stage is an issue stage, XRF stage is an operand stage and EX0-EX1 are a plurality of execution stages), and 
wherein the issue stage, the operand stage, and the execution stages are separated by synchronous latches for transferring or propagating data and information through the load pipeline synchronous with a common clock signal ([0030]: Fig. 3 is the load pipeline, data in pipeline propagates synchronously with a clock to the next stage via registers/latches)
wherein a first multiplexer selects from a plurality of possible sources to provide a first source, the first source is provided to inputs of an address generation  unit ([0025]: 132 is a first multiplexer that selects a data source, i.e. from the plurality of the multiplexer 132 possible input sources, to provide to the address generation unit 124, see also Fig. 1),
wherein the issue stage is common to the load pipeline and the store pipeline ([0018] and [0031]: the picker of the scheduler issues operations requiring retrieval or storage of data, this indicates that operations of the picker are common to the load and store pipelines, i.e. the issue stage is common to the load and store pipelines)
While Spadini teaches a load-store unit ([0016]: LSU 120) Spadini does not teach the store unit being independent of the load unit. Further, while Spadini teaches detecting that a load is invalid in its DC2 stage ([0032]) and that dependent non-load instructions can only be suppressed if they have 
a plurality of operand stages;
comparator logic that asserts a clear signal when a load instruction virtual address of the speculatively dispatched load instruction matches at least one store instruction virtual address of at least one previously dispatched store instruction whose corresponding store data is not ready yet, wherein the comparator logic receives the previously dispatched store instruction from a store pipeline independent of the load pipeline; 
a second multiplexer selects from the plurality of possible sources to provide a second source, the second source is provided to inputs of an address generation unit, and the address generation unit outputs the load instruction virtual address
Favor teaches logic for tracking the relative age of stores with respect to a particular load (Favor, Abstract). In particular, Favor teaches:
an operand stage having a plurality of phases (col 11 lines 19-21, col 11 lines 39-47, and col 12 lines 9-13: the operand stage 340 has an operand selection phase and an operand forwarding phase).
 a store pipeline independent of the load pipeline (col 8 lines 8-16: store unit 153 is independent of load unit 152)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Spadini to be an independent load unit and store unit with a store queue and operand phases in its operand stage as taught by Favor. One of ordinary skill in the art would have been motivated to make this modification to allow the load unit and store unit to operate in 
	Luick teaches using virtual addresses for detecting an address conflict early/before translating the address (Luick, Abstract). In particular, Luick teaches:
comparator logic that asserts a clear signal when a load instruction virtual address of the speculatively dispatched load instruction matches at least one store instruction virtual address of at least one previously dispatched store instruction whose corresponding store data is not ready yet ( [0048] and [0056]: compare logic 611 compares the load virtual address 603 with the store virtual address 607 and provides a corresponding match signal);
the address generation unit outputs the load instruction virtual address ([0052]: a virtual address is generated, i.e. by an AGU, at an early stage in the pipeline before the instruction progresses to be executed).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the address generator of Spadini in view of Favor to generate virtual addresses for load instructions before the execution stage as taught by Luick and to modify the invalid status detection of Spadini in view of Favor to generate and assert the conflict/clear signal when a match occurs between a load instruction virtual address and a store instruction virtual address as taught by Luick. One of ordinary skill in the art would have been motivated to make this modification to detect address conflicts earlier in the pipeline (Luick [0064]).
	Arekapudi teaches, in analogous art related to the same architecture of Spadini, tracking the source availability for instructions in a scheduler instruction queue (Arekapudi, Title and Abstract). In particular, Arekapudi teaches:
a second multiplexer selects from the plurality of possible sources to provide a second source, the second source is provided to inputs of an address generation unit ([0017] and [0025]: the scheduler unit holds instructions that are dispatched to the address generation unit 155; [0030]-[0032]: multiplexers are provided to the wake array of the scheduler unit to select sources, from either a fast or slow slot, for instructions that are input to the address generation unit 155);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Spadini with the scheduler unit of Arekapudi such that the scheduler unit has slow and fast slots that are selected by multiplexers to provide sources to inputs of the address generation unit. One of ordinary skill in the art would have been motivated to make this modification to relax the timing constraints for source tracking in the scheduler unit, to reduce power consumption, and to increase processor performance (Arekapudi [0013] and [0037]).
	Chang teaches increasing the number of stages of a pipeline to increase performance ([0023], [0028] and [0034]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of Spadini in view of Favor to use a plurality of operand stages for performing different operand phases of the operand stage. This combination would teachL
a plurality of operand stages (the operand phases, see Favor Fig. 3 340.1 and 340.2, which are incorporated into the operand stage of Spadini would be implemented as separate operand stages to increase performance as taught by Chang)
One of ordinary skill in the art would have been motivated to make this modification because increasing the number of stages in a pipeline, i.e. by using multiple stages to perform operations of a single stage, is a known technique on the known device of a computer processor improving performance by enabling faster clock speeds, see also Chang [0023]. 

Regarding claim 9, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
9. (Original) The load-store collision detection system of claim 8, wherein said kill logic is incorporated into said broadcast logic to prevent said load valid signal from being broadcasted to the scheduler (Spadini [0032] and [0035]: the load tag is broadcast to the scheduler, i.e. via broadcast logic, and instructions are scheduled unless an invalid status/clear signal is asserted, i.e. unless kill logic, which can be considered part of the broadcast logic, receives the invalid status and prevents the load valid tag from being used to schedule instructions, effectively preventing the load valid tag from being broadcast to the scheduler).

	Regarding claim 10, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
10. (Original) The load-store collision detection system of claim 8, wherein said kill logic is incorporated within the scheduler to suppress said load valid signal in response to said clear signal (Spadini [0014], [0023], and [0034]-[0035]: the logic suppressing the broadcast tag when an invalid status indication is received is kill logic which can be considered part of the scheduler).

	Regarding claim 11, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
11. (Original) The load-store collision detection system of claim 8, further comprising a memory that stores said at least one store instruction virtual address ([0053]: register 605 is a memory for storing store virtual address 607)..

	Regarding claim 12, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
12. (Original) The load-store collision detection system of claim 8, further comprising qualify logic that determines validity of said at least one store instruction virtual address (Luick [0048], [0054] and [0057]: logic 610 is qualify logic which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined).

	Regarding claim 13, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
13. (Original) The load-store collision detection system of claim 8, wherein:
said at least one store instruction virtual address comprises a plurality of store instruction virtual addresses of previously dispatched store instructions whose corresponding store data is not ready yet (Luick [0059]: the store virtual address at each stage are a plurality of store virtual addresses of previously dispatched stores whose store data is not ready yet); and 
wherein said comparator logic comprises a plurality of comparators, each for comparing said load instruction virtual address with a corresponding one of said plurality of store instruction virtual addresses (Luick [0059]: the comparator 611 replicated for each stage are a plurality of comparators each comparing the load virtual address at 603 with a corresponding one of the store virtual addresses 607).

	Regarding claim 14, Spadini teaches: 
14. (Currently Amended) A method of reducing load-store collisions in a speculative out of order processing engine, comprising: 
speculatively dispatching, by a scheduler, a load instruction to a load pipeline, and further dispatching any instructions dependent upon the speculatively dispatched load instruction upon receiving a load valid signal ([0014], [0027], and [0032]: LOAD1 is a speculatively dispatched load which broadcasts its tag/a load valid signal to the scheduler to awaken any instructions dependent on LOAD1 to be dispatched for execution); 
wherein an address generation unit generates a load instruction address ([0018]: AG unit 124 calculates/provides the address associated with the load instruction), a first multiplexer selects from a plurality of possible sources to provide a first source, and the first source is provided to inputs of the address generation unit ([0025]: 132 is a first multiplexer that selects a data source, i.e. from the plurality of the multiplexer 132 input sources, to provide to the address generation unit 124, see also Fig. 1)
asserting the load valid signal for the speculatively dispatched load instruction while being executed ([0032]: the tag/load valid signal is broadcast once LOAD1 has progressed to execution stage EX1); and 
invalidating the load valid signal so that the load valid signal is prevented from being provided to the scheduler in response to the clear signal being also asserted ([0014], [0023], and [0034]-[0035]: the broadcast tag is suppressed when an invalid status indication is received), 
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched ([0023] and [0035]: the suppression of the broadcast tag in response to the invalid status of the load instruction can be applied to prevent dependent load and dependent non-load instructions from dispatch), 
wherein the load pipeline is divided into multiple sequential stages comprising an issue stage, an operand stage and a plurality of execution stages ([0030]-[0031]: Fig. 3 is a load pipeline where the SCH stage is an issue stage, XRF stage is an operand stage and EX0-EX1 are a plurality of execution stages), and 
wherein the issue stage, the operand stage, and the execution stages are separated by synchronous latches for transferring or propagating data and information through the load pipeline synchronous with a common clock signal ([0030]: Fig. 3 is the load pipeline, data in pipeline propagates synchronously with a clock to the next stage via registers/latches), 
wherein the issue stage is common to the load pipeline and the store pipeline ([0018] and [0031]: the picker of the scheduler issues operations requiring retrieval or storage of data, this indicates that operations of the picker are common to the load and store pipelines, i.e. the issue stage is common to the load and store pipelines)
While Spadini teaches a load-store unit ([0016]: LSU 120) Spadini does not teach the store unit being independent of the load unit. Further, while Spadini teaches detecting that a load is invalid in its DC2 stage ([0032]) and that dependent non-load instructions can only be suppressed if they have sufficient latency for the ancestor load status to be received ([0035]), i.e. for the ancestor load to progress to the DC2 stage and send its invalid status, Spadini does not teach a way of detecting the ancestor load status earlier such that dependent instructions do not have to wait on the ancestor load to reach the DC2 stage in order to be suppressed. In particular, Spadini does not teach:
a plurality of operand stages;
providing a store instruction address for each of at least one previously dispatched store instruction whose corresponding data is not ready yet, wherein the previously dispatched store instruction is provided from a store pipeline; 
determining a load instruction address for the speculatively dispatched load instruction before said speculatively dispatched load instruction is executed, a second multiplexer selects from the plurality of possible sources to provide a second source, and the second source is provided to inputs of the address generation unit; 
comparing the load instruction address with the store instruction address of each of said at least one previously dispatched store instruction; 
asserting a clear signal when the load instruction address matches the store instruction address of said at least one previously dispatched store instruction;
wherein the store pipeline and the load pipeline are individual pipelines.
Favor teaches logic for tracking the relative age of stores with respect to a particular load (Favor, Abstract). In particular, Favor teaches:
an operand stage having a plurality of phases (col 11 lines 19-21, col 11 lines 39-47, and col 12 lines 9-13: the operand stage 340 has an operand selection phase and an operand forwarding phase).
wherein the previously dispatched store instruction is provided from a store pipeline (col 16 lines 36-38: the store queue 159 receives memory addresses and operand for store operations/previously dispatched store instructions from the store unit);
wherein the store pipeline and the load pipeline are individual pipelines (col 8 lines 8-16: store unit 153 is independent of load unit 152)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Spadini to be an independent load unit and store unit with a store queue and operand phases in its operand stage as taught by Favor. One of ordinary skill in the art would have been motivated to make this modification to allow the load unit and store unit to operate in parallel (Favor col 8 lines 13-16). Further, one of ordinary skill in the art would have been motivated to 
	Luick teaches using virtual addresses for detecting an address conflict early/before translating the address (Luick, Abstract). In particular, Luick teaches:
providing a store instruction address for each of at least one previously dispatched store instruction whose corresponding data is not ready yet ([0048] and [0053]: a store instruction address is provided via register 605 for store instructions in the pipeline whose data is not ready yet)
determining a load instruction address for the speculatively dispatched load instruction before said speculatively dispatched load instruction is executed ([0052]: a virtual address is generated, i.e. by an AGU, at an early stage in the pipeline before the instruction progresses to be executed); 
comparing the load instruction address with the store instruction address of each of said at least one previously dispatched store instruction ([0048] and [0054]-[0057]: the virtual address of a load, which follows a store to the same address and hasn’t completed, is compared to the virtual address of the store and sets conflict signal 612/a clear signal when a match occurs; [0062]: the action taken upon detection of an address conflict may stall the pipeline or may vary with processor design);; 
asserting a clear signal when the load instruction address matches the store instruction address of said at least one previously dispatched store instruction ([0048] and [0054]-[0057]: the virtual address of a load, which follows a store to the same address and hasn’t completed, is compared to the virtual address of the store and sets conflict signal 612/a clear signal when a match occurs; [0062]: the action taken upon detection of an address conflict may stall the pipeline or may vary with processor design);;
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the address generator of Spadini in view of Favor to generate virtual addresses for load instructions before the execution stage as taught by Luick and to modify the store queue of Spadini in view of Favor to generate and assert the conflict/clear signal when a match occurs between a load instruction virtual address and a store instruction virtual address as taught by Luick. One of ordinary skill in the art would have been motivated to make this modification to detect address conflicts earlier in the pipeline (Luick [0064]).
	Arekapudi teaches, in analogous art related to the same architecture of Spadini, tracking the source availability for instructions in a scheduler instruction queue (Arekapudi, Title and Abstract). In particular, Arekapudi teaches:
a second multiplexer selects from the plurality of possible sources to provide a second source, and the second source is provided to inputs of the address generation unit ([0017] and [0025]: the scheduler unit holds instructions that are dispatched to the address generation unit 155; [0030]-[0032]: multiplexers are provided to the wake array of the scheduler unit to select sources, from either a fast or slow slot, for instructions that are input to the address generation unit 155);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Spadini with the scheduler unit of Arekapudi such that the scheduler unit has slow and fast slots that are selected by multiplexers to provide sources to inputs of the address generation unit. One of ordinary skill in the art would have been motivated to make this modification to relax the timing constraints for source tracking in the scheduler unit, to reduce power consumption, and to increase processor performance (Arekapudi [0013] and [0037]).

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of Spadini in view of Favor to use a plurality of operand stages for performing different operand phases of the operand stage. This combination would teachL
a plurality of operand stages (the operand phases, see Favor Fig. 3 340.1 and 340.2, which are incorporated into the operand stage of Spadini would be implemented as separate operand stages to increase performance as taught by Chang)
One of ordinary skill in the art would have been motivated to make this modification because increasing the number of stages in a pipeline, i.e. by using multiple stages to perform operations of a single stage, is a known technique on the known device of a computer processor improving performance by enabling faster clock speeds, see also Chang [0023]. 


	Regarding claim 15, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
15. (Currently Amended) The method of claim 14, further comprising: broadcasting the load valid signal to the scheduler; and said invalidating comprising suppressing said broadcasting the load valid signal when the clear signal is also asserted (Spadini [0032] and [0035]: the load tag is broadcast to the scheduler, i.e. via broadcast logic, and instructions are scheduled unless an invalid status is received, i.e. unless kill logic receives the invalid status and prevents the load valid tag from being used to schedule instructions, effectively preventing the load valid tag from being broadcast to the scheduler).

	Regarding claim 16, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
16. (Original) The method of claim 14, further comprising determining the validity of the store instruction address of each of said at least one previously dispatched store instruction (Luick [0048], [0054] and [0057]: logic 610 is qualify logic which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined).

	Regarding claim 17, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
17. (Original) The method of claim 14, further comprising validating and qualifying the store instruction address of each of said at least one previously dispatched store instruction (Luick [0048], [0054] and [0057]: logic 610 is qualify logic which validates and qualifies a store instruction address by indicating when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined).

	Regarding claim 18, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
18. (Previously Presented) The method of claim 14, further comprising: 
asserting a store valid signal when the store instruction address corresponds to a store instruction that is dispatched earlier than said speculatively dispatched load instruction and whose corresponding store data is not ready yet (Luick [0048], [0054] and [0057]: the signal from 610 is a store valid signal which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined); 
wherein said asserting a clear signal comprises asserting the clear signal only when the store valid signal is asserted (Luick [0048], [0057], and [0059]: AND logic 612 asserts a conflict detection/clear signal only when conflict detection logic 610 asserts the store valid signal indicating an incomplete store dispatched earlier than a load and when compare logic 611 sets the its match signal as true).
	
	Regarding claim 19, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches: 
19. (Previously Presented) The method of claim 14, further comprising: said comparing comprising comparing the load instruction address with a plurality of store instruction addresses (Luick [0059]: the comparator 611 replicated for each stage are a plurality of comparators each comparing the load virtual address at 603 with a corresponding one of the store virtual addresses 607) and asserting a corresponding one of a plurality of preliminary clear signals for each match (Luick [0048], [0057], and [0059]: AND logic 612 asserts a conflict detection/clear signal when conflict detection logic 610 detects operations of a conflicting type, i.e. incomplete store dispatched earlier than a load, which sets its output/store valid signal as true and when compare logic 611 sets the its match signal as true, Luick [0059]: the clear signal set by AND logic 612 is just one of a plurality of clear signals when the conflict detection logic is repeated); and wherein said asserting a clear signal comprises asserting the clear signal when at least one of the preliminary clear signals is asserted (Luick [0057] and [0059]: a conflict is detected/the clear signal is asserted if any of the stages having the replicated conflict detection logic detects a conflict and sets its AND logic 612, thus the plurality of AND gates 612 are effectively OR’ed since a conflict can be detected at any stage).

	Regarding claim 20, Spadini in view of Favor, Luick, Arekapudi, and Chang teaches:
20. (Original) The method of claim 19, further comprising: determining validity and qualifying each of the plurality of store instruction addresses (Luick [0048], [0054] and [0057]: logic 610 is qualify logic which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined); and wherein said asserting a corresponding one of a plurality of preliminary clear signals comprises asserting a corresponding one of the plurality of preliminary clear signals only when a corresponding one of the plurality of store instruction addresses is valid and qualified (Luick [0057] and [0059]: a conflict is detected/the clear signal is asserted if any of the stages having the replicated conflict detection logic detects a conflict and sets its AND logic 612, thus the plurality of AND gates 612 are effectively OR’ed since a conflict can be detected at any stage).

	Regarding claim 21, Spadini teaches:
21. (Currently Amended) A microprocessor, comprising: 
a load pipeline divided into multiple sequential stages including an issue stage, an operand stage, and a plurality of execution stages ([0030]-[0031]: Fig. 3 is a load pipeline where the SCH stage is an issue stage, XRF stage is an operand stage and EX0-EX1 are a plurality of execution stages); 
a store pipeline comprising a plurality of store instructions ([0018]: the LSU 120 also performs store operations, i.e. is a store pipeline comprising store instructions); 
a scheduler that dispatches load instructions to said operand stage for execution by said plurality of execution stages ([0020] and [0031]: scheduler 116 dispatches load operations to the operand stage XRF for execution by execution stages EX0 and EX1), wherein said load instructions include a speculatively dispatched load instruction ([0014], [0027], and [0032]: LOAD1 is a speculatively dispatched load which broadcasts its tag/a load valid signal to the scheduler to awaken any instructions dependent on LOAD1 to be dispatched for execution); 
an address generation unit that provides a load instruction address for said speculatively dispatched load instruction before said speculatively dispatched load instruction has progressed to said plurality of execution stages ([0018]: AG unit 124 calculates/provides the address associated with the load instruction); and 
a stage that asserts a clear signal to invalidate said speculatively dispatched load instruction when an error due to store data not being ready is detected ([0014], [0020], [0023], and [0034]-[0035]: an invalid status indication/a clear signal is generated and asserted which suppresses the broadcast tag/assertion of the load valid signal and invalidates the load instruction LOAD1), 
wherein in response to said clear signal being asserted, any instructions dependent upon said speculatively dispatched load instruction are not dispatched ([0023] and [0035]: the suppression of the broadcast tag in response to the invalid status of the load instruction can be applied to prevent dependent load and dependent non-load instructions from dispatch), 
a first multiplexer selecting from a plurality of possible sources to provide a first source ([0025]: 132 is a first multiplexer that selects a data source, i.e. from the plurality of the multiplexer 132 input sources, to provide to the address generation unit 124, see also Fig. 1);
wherein the issue stage, the operand stage, and the execution stages are separated by synchronous latches for transferring or propagating data and information through the load pipeline synchronous with a common clock signal ([0030]: Fig. 3 is the load pipeline, data in pipeline propagates synchronously with a clock to the next stage via registers/latches)
wherein the issue stage is common to the load pipeline and the store pipeline ([0018] and [0031]: the picker of the scheduler issues operations requiring retrieval or storage of data, this indicates that operations of the picker are common to the load and store pipelines, i.e. the issue stage is common to the load and store pipelines)
While Spadini teaches a load-store unit ([0016]: LSU 120) Spadini does not teach the store unit being independent of the load unit. Further, while Spadini teaches detecting that a load is invalid in its DC2 stage ([0032]) and that dependent non-load instructions can only be suppressed if they have sufficient latency for the ancestor load status to be received ([0035]), i.e. for the ancestor load to progress to the DC2 stage and send its invalid status, Spadini does not teach a way of detecting the ancestor load status earlier such that dependent instructions do not have to wait on the ancestor load to reach the DC2 stage in order to be suppressed. In particular, Spadini does not teach:
a plurality of operand stages;
a store pipeline independent of the load pipeline
a second multiplexer selecting from the plurality of possible sources to provide a second source, wherein the second source is provided to inputs of the address generation unit;
an address generation unit that provides a load instruction virtual address before said speculatively dispatched load instruction has progressed to said plurality of execution stages
a load-store queue that asserts a clear signal when a match occurs between said load instruction virtual address and a store instruction virtual address of at least one previously dispatched store instruction in which corresponding store data has not yet been determined, wherein said load-store queue comprises a plurality of entries, each comprising a valid logic that asserts a store valid signal when a corresponding store instruction virtual address corresponds to a store instruction that is dispatched earlier than said speculatively dispatched load instruction and whose corresponding store data has not yet been determined,
wherein the load-store queue receives the previously dispatched store instruction from the store pipeline.
Favor logic for tracking the relative age of stores with respect to a particular load (Favor, Abstract). In particular, Favor teaches:
an operand stage having a plurality of phases (col 11 lines 19-21, col 11 lines 39-47, and col 12 lines 9-13: the operand stage 340 has an operand selection phase and an operand forwarding phase).
a store pipeline independent of the load pipeline (col 8 lines 8-16: store unit 153 is independent of load unit 152)
a load-store queue that generates and asserts a clear signal (col 14 lines 41-49: store queue 159 is used to track the status of uncommitted stores to generate a signal indicating whether a load is the oldest and the load is held if the signal generated indicates the load is not the oldest), wherein the load-store queue receives the previously dispatched store instruction from the store pipeline (col 16 lines 36-38: the store queue 159 receives memory addresses and operand for store operations/previously dispatched store instructions from the store unit).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LSU of Spadini to be an independent load unit and store unit with a store queue and operand phases in its operand stage as taught by Favor. One of ordinary skill in the art would have been motivated to make this modification to allow the load unit and store unit to operate in parallel (Favor col 8 lines 13-16). Further, One of ordinary skill in the art would have been motivated to this modification because selecting operands and broadcasting them to the appropriate units is a known 
	Luick teaches using virtual addresses for detecting an address conflict early/before translating the address (Luick, Abstract). In particular, Luick teaches:
an address generation unit that provides a load instruction virtual address before said speculatively dispatched load instruction has progressed to said plurality of execution stages ([0052]: a virtual address is generated, i.e. by an AGU, at an early stage in the pipeline before the instruction progresses to be executed); 
a stage that asserts a clear signal when a match occurs between said load instruction virtual address and a store instruction virtual address of at least one previously dispatched store instruction in which corresponding store data has not yet been determined ([0048] and [0054]-[0057]: the virtual address of a load, which follows a store to the same address and hasn’t completed, is compared to the virtual address of the store and sets conflict signal 612/a clear signal when a match occurs; [0062]: the action taken upon detection of an address conflict may stall the pipeline or may vary with processor design), wherein a plurality of stages each comprising a valid logic that asserts a store valid signal when a corresponding store instruction virtual address corresponds to a store instruction that is dispatched earlier than said speculatively dispatched load instruction and whose corresponding store data has not yet been determined (Luick [0048], [0054] and [0057]: the signal from 610 is a store valid signal which indicates when a store virtual address corresponds to a store which is followed by a load, i.e. dispatched earlier than the load, and has not yet completed, i.e. its corresponding data has not yet been determined; Luick [0059]: the conflict detection logic may be replicated for each pipeline stage, i.e. for each queue entry of Favor),
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the address generator of Spadini in view of Favor to generate virtual addresses for load instructions before the execution stage as taught by Luick and to modify the store queue of Spadini in view of Favor to generate and assert the conflict/clear signal when a match occurs between a load instruction virtual address and a store instruction virtual address as taught by Luick. This combination would teach:
wherein said load-store queue comprises a plurality of entries (Favor store queue 159), each comprising a valid logic (Luick valid logic 610 and replication of conflict detection logic at each stage, see [0059])
One of ordinary skill in the art would have been motivated to make this modification to detect address conflicts earlier in the pipeline (Luick [0064]).
	Arekapudi teaches, in analogous art related to the same architecture of Spadini, tracking the source availability for instructions in a scheduler instruction queue (Arekapudi, Title and Abstract). In particular, Arekapudi teaches:
	a second multiplexer selecting from the plurality of possible sources to provide a second source, wherein the second source is provided to inputs of the address generation unit ([0017] and [0025]: the scheduler unit holds instructions that are dispatched to the address generation unit 155; [0030]-[0032]: multiplexers are provided to the wake array of the scheduler unit to select sources, from either a fast or slow slot, for instructions that are input to the address generation unit 155);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Spadini with the scheduler unit of Arekapudi such that the scheduler unit has slow and fast slots that are selected by multiplexers to provide sources to inputs of the address generation unit. One of ordinary skill in the art would have been motivated to make this 
	Chang teaches increasing the number of stages of a pipeline to increase performance ([0023], [0028] and [0034]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pipeline of Spadini in view of Favor to use a plurality of operand stages for performing different operand phases of the operand stage. This combination would teachL
a plurality of operand stages (the operand phases, see Favor Fig. 3 340.1 and 340.2, which are incorporated into the operand stage of Spadini would be implemented as separate operand stages to increase performance as taught by Chang)
One of ordinary skill in the art would have been motivated to make this modification because increasing the number of stages in a pipeline, i.e. by using multiple stages to perform operations of a single stage, is a known technique on the known device of a computer processor improving performance by enabling faster clock speeds, see also Chang [0023]. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183